Petition for Writ of Mandamus Denied and Opinion filed February 20, 2003








Petition for Writ of Mandamus Denied and Opinion filed
February 20, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-01291-CV
____________
 
IN RE ABRAHAM MELAWER, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On December 16, 2002, relator
filed a petition for writ of mandamus and a motion for stay in this Court.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon Supp. 2003); see
also Tex. R. App. P. 52.  On December 16, 2002, we issued an order
granting the motion for stay pending final decision by this Court of the
petition.  On January 3, 2003, the real
party in interest filed a response and a motion for sanctions.  
We deny relator=s petition for writ of mandamus and
order the stay lifted.  We further deny
the motion for sanctions filed by the real party in interest.  
 
PER CURIAM
 
Petition Denied
and Opinion filed February 20, 2003.
Panel consists of
Justices Yates, Anderson, and Frost.